728	                           March 3, 2016	                            No. 12

              IN THE SUPREME COURT OF THE
                    STATE OF OREGON

                    STATE OF OREGON,
                    Respondent on Review,
                               v.
               ANTHONY JAMES LAZARIDES,
                     Petitioner on Review.
           (CC 12114997C; CA A155380; SC S063282)

    On review from the Court of Appeals.*
    Submitted on the record on October 26, 2015.
   Marc D. Brown, Chief Deputy Defender, Salem, filed the
brief for petitioner on review. With him on the brief was
Ernest G. Lannet, Chief Defender, Office of Public Defense
Services.
    Robert M. Wilsey, Assistant Attorney General, Salem,
filed the brief for respondent on review. With him on the
brief were Ellen F. Rosenblum, Attorney General, and Paul
L. Smith, Deputy Solicitor General.
  Before Balmer, Chief Justice, and Kistler, Walters, Landau,
Baldwin, Brewer and, Nakamoto, Justices.**
    NAKAMOTO, J.
   The decision of the Court of Appeals is reversed, and
the case is remanded to the Court of Appeals for further
proceedings.




______________
	**  Appeal from Malheur County Circuit Court,/ Lung S. Hung, Judge.
	   **  Linder, J., retired December 31, 2015, and did not participate in the deci-
sion of this case.
Cite as 358 Or 728 (2016)	729

     Case Summary: While defendant’s criminal appeal was pending before the
Court of Appeals, he absconded from post-prison supervision. The state moved
for dismissal of his appeal, citing the 2011 version of ORAP 8.05(3), which, under
certain circumstances, permitted an appellate court to dismiss the appeal of a
criminal defendant who absconded while the defendant’s case was on appeal.
The parties’ arguments on that motion focused on whether defendant had vol-
untary “surrendered” to authorities, as provided in the 2011 version of the rule.
After defendant had been arrested and returned to supervision, the Appellate
Commissioner for the Court of Appeals granted the state’s motion to dismiss.
The Appellate Commissioner observed that both the state and defendant had
cited the inapplicable 2011 version of ORAP 8.05(3), but concluded that the state
had showed that defendant had not voluntarily surrendered. Defendant sought
reconsideration of that ruling under the current version of ORAP 8.05(3), assert-
ing that, when the court decided the motion to dismiss, he, indisputably, was
no longer “on abscond status.” The Court of Appeals denied defendant’s motion
for reconsideration and declined to reinstate his appeal after the state supplied
additional information concerning defendant’s behavior. Held: Under ORAP
8.05(3) (2015), an appellate court determines whether a criminal defendant is on
abscond status as of the date it decides the motion to dismiss and based on the
evidence before it on that date. In this case, the state failed to meet its burden
of proving that defendant was on abscond status on the date that the Court of
Appeals decided the motion to dismiss.
    The decision of the Court of Appeals is reversed, and the case is remanded to
the Court of Appeals for further proceedings.
730	                                           State v. Lazarides

	         NAKAMOTO, J.
	        While defendant’s criminal appeal was pending
before the Court of Appeals, he absconded from post-prison
supervision, prompting the state to move for dismissal of his
appeal. After defendant had been arrested and returned to
supervision, the Court of Appeals granted the state’s motion
to dismiss. Later, the Court of Appeals denied defendant’s
motion for reconsideration and declined to reinstate his
appeal after the state supplied additional information con-
cerning defendant’s behavior. Under the current version of
ORAP 8.05(3), adopted in 2015, if an appellate court “deter-
mines that the appellant is on * * * abscond status at the
time the court decides the motion, the court may dismiss the
appeal or judicial review.” This case addresses what motion
is at issue when a court determines a defendant’s status.
We conclude that “the motion” referenced in ORAP 8.05(3)
is the motion to dismiss and agree with the parties that the
state failed to meet its burden to prove that defendant was
on “abscond status” at the time that the Court of Appeals
decided that motion. Thus, the court erred in dismissing
defendant’s appeal, and we reverse and remand.
	       The facts are procedural. In 2013, defendant was
convicted of assaulting a public safety officer, ORS 163.208,
and was sentenced to 12 months of incarceration and 24
months of post-prison supervision. Defendant was released
on post-prison supervision in late 2014.
	        By the time of his release on post-prison supervision,
defendant had appealed his conviction and had filed his open-
ing brief in the Court of Appeals. On January 16, 2015, the
state moved to dismiss defendant’s appeal, citing the 2011
version of ORAP 8.05(3), which addressed, among other
things, the effect of a criminal defendant absconding while
the defendant’s case is on appeal. That rule provided, in part:
    	 “If a defendant in a criminal case, * * * on appeal of
    an adverse decision, escapes or absconds from custody or
    supervision, the respondent on appeal may move for dis-
    missal of the appeal. If the appellant has not surrendered at
    the time the motion is decided by the court, the court may
    dismiss the appeal or judicial review.”
ORAP 8.05(3) (2011) (emphasis added).
Cite as 358 Or 728 (2016)	731

	         In its motion, the state asserted, and defendant did
not dispute, that defendant had absconded from supervision.
Defendant had failed to report as directed by his supervi-
sion officer, and, in December 2014, the Board of Parole and
Post-Prison Supervision (the board) had issued a warrant
for his arrest.
	        Less than a week after the state filed its motion, on
January 22, 2015, defendant was arrested and taken to the
Yamhill County Jail to serve a 15-day sanction for violating
conditions of his post-prison supervision. Defendant was to
be released from custody on February 5, 2015. Once defen-
dant was arrested, the parties’ arguments in late January
and early February focused on whether defendant had vol-
untarily “surrendered” to authorities, as provided in ORAP
8.05(3) (2011).
	        On February 25, 2015, the Appellate Commissioner
for the Court of Appeals granted the state’s motion to dismiss
defendant’s appeal. The Appellate Commissioner observed
that both the state and defendant had cited the inapplicable
2011 version of ORAP 8.05(3). Nevertheless, the Appellate
Commissioner rejected defendant’s argument that, by the
time he responded to the motion, (1) he was back in custody
and (2) the state failed to show that he had not voluntarily
surrendered. Rather, the Appellate Commissioner con-
cluded, the state showed that defendant had been arrested.
On that basis, the Appellate Commissioner dismissed defen-
dant’s appeal.
	        That same day, defendant sought reconsideration of
the Appellate Commissioner’s order under the current ver-
sion of ORAP 8.05(3). The current version of the rule pro-
vides, in relevant part:
   	 “If a defendant in a criminal case, * * * on appeal of
   an adverse decision, escapes or absconds from custody or
   supervision, the respondent on appeal may move for dis-
   missal of the appeal. If the court determines that the appel-
   lant is on escape or abscond status at the time the court
   decides the motion, the court may dismiss the appeal or
   judicial review. If the court has not been advised otherwise,
   the court may infer that the appellant remains on escape
   or abscond status when the court considers and decides the
   motion.”
732	                                      State v. Lazarides

ORAP 8.05(3) (2015) (emphasis added). Defendant asserted
that, when the court decided the motion to dismiss, he was
no longer on abscond status, explaining that there was no
dispute that he had been taken into custody and, although
he had been released from jail, there was “no evidence” that
he was absconding.
	         The state contradicted defendant’s position and,
with its response, provided evidence that defendant had
again absconded from supervision. The state provided a
copy of a warrant request report from defendant’s supervi-
sion officer dated February 26 indicating that defendant had
violated conditions of his post-prison supervision by failing
to report in person to meet with his probation supervisor on
February 24—the day before the court granted the state’s
motion to dismiss—and by failing to report (but calling and
offering excuses) on two prior occasions in February. The
state also provided a copy of the warrant for defendant’s
arrest issued by the board on February 26.
	        On March 18, defendant filed a reply and notified the
court that he was back in custody. He provided a copy of an
inmate roster page for defendant at the Yamhill County Jail
as proof. The roster page listed defendant’s arrest date as
March 17, 2015, and showed that he had received a second
and longer, 26-day incarceration sanction for violating con-
ditions of his post-prison supervision, with a release date of
April 6, 2015. Defendant argued that, because he was again
in custody, the court, on reconsideration, should reinstate
his appeal.
	        On April 30, 2015, the Chief Judge of the Court of
Appeals, pursuant to ORAP 7.55(4), ruled on defendant’s
motion for reconsideration. The court declined to reinstate
defendant’s appeal and issued an order denying reconsider-
ation. The court observed that the parties’ submissions on
reconsideration indicated—and defendant did not dispute—
that, at the time the Appellate Commissioner granted the
state’s motion to dismiss the appeal on February 25, defen-
dant had “absconded from supervision.” Through that obser-
vation, the court alluded to the basis for dismissal in ORAP
8.05(3) (2015) that “the appellant is on * * * abscond status
at the time the court decides the motion.” The court also
Cite as 358 Or 728 (2016)	733

rejected the position that an appellate court should rein-
state an appeal on reconsideration “whenever it happens
that the offender is caught and involuntarily taken into cus-
tody” pursuant to an arrest warrant.
	       On review, the dispute boils down to how an appel-
late court must give effect to one phrase in the second sen-
tence in ORAP 8.05(3): “If the court determines that the
appellant is on * * * abscond status at the time the court
decides the motion[.]” The state concedes that an appellate
court “lacks discretion to dismiss an appeal pursuant to
ORAP 8.05(3) if, when it decides the motion, an appellant
has been returned to custody.” The state further concedes
that, on February 25, the Appellate Commissioner should
have concluded from the information before him that, under
ORAP 8.05(3), defendant was no longer on abscond status.
However, the state asserts, the updated information before
the Court of Appeals on reconsideration established that,
as of February 25, defendant had again absconded from
supervision by failing to report as required. The state
argues that the court correctly considered that new infor-
mation and, therefore, correctly denied reconsideration
and exercised its authority to dismiss the appeal based on
defendant’s abscond status as of the date that the Court
of Appeals granted the state’s motion and dismissed his
appeal, February 25.
	        Defendant contends on review that (1) as the state
concedes, the state failed to meet its ultimate burden of prov-
ing on February 25 that he was on abscond status, given that
he had provided the Court of Appeals with evidence that he
had been returned to supervision; (2) no later submission
of evidence concerning defendant’s status on February 25
should be considered; and (3) even if the court could consider
the state’s later-submitted evidence on reconsideration, that
evidence established only that he had failed to report in per-
son to his supervision officer one time, not that he was on
“abscond status” as of February 25, as the Court of Appeals
implicitly concluded. Accordingly, he concludes, the Court of
Appeals lacked authority to dismiss his appeal.
	      Thus, the parties agree that an appellate court is
charged with assessing the defendant’s abscond status on a
734	                                            State v. Lazarides

particular date—the date that it decides the motion to dis-
miss an appeal. But the rule is silent concerning the pro-
cedure that an appellate court must employ to make that
assessment, and the parties disagree over whether a court
may review additional evidence relevant to the defendant’s
status after the court first rules on the motion to dismiss
the appeal and, if so, whether that additional evidence in
this case established that defendant was on abscond sta-
tus. We took review to decide whether the Court of Appeals
properly “determine[d]” that defendant was on “abscond sta-
tus” under ORAP 8.05(3) on the day that the court decided
“the motion” to dismiss his appeal. In construing the rule,
adopted by the 2014 ORAP Committee and by joint order of
the Chief Justice of the Supreme Court and the Chief Judge
of the Court of Appeals, we apply the same interpretive
method used for administrative rules, in which the goal is to
ascertain the intent of the body promulgating the rule. State
v. Robbins, 345 Or 28, 37-38, 188 P3d 262 (2008).
	        Because it is important to our resolution of the
procedural issue, we first address the meaning of the term
“abscond status,” beginning with the rule’s text. The term
“abscond status,” which was added to ORAP 8.05(3) in 2015,
is undefined. “When a disputed term in a * * * rule is unde-
fined by that rule, we assume that it partakes of its ordinary
meaning.” State v. Moss, 352 Or 46, 48, 279 P3d 200 (2012).
	        As various dictionary definitions reflect, “status”
refers to a person’s legal condition. “Status” is defined in
Webster’s Third New Int’l Dictionary 2230 (unabridged ed
2002) this way: “1 a : the condition (as arising out of age,
sex, mental incapacity, crime, alienage, or public station) of
a person that determines the nature of his legal personality,
his legal capacities, and the nature of the legal relations to
the state or to other persons into which he may enter * * *
4 : an abnormal condition of a person * * *.” In Black’s Law
Dictionary 1632 (10th ed 2014), “status” is defined as
   “1. A person’s legal condition, whether personal or propri-
   etary; the sum total of a person’s legal rights, duties, liabil-
   ities, and other legal relations, or any particular group of
   them separately considered .
   2. A person’s legal condition regarding personal rights but
   excluding proprietary relations 
Cite as 358 Or 728 (2016)	735

   . 3. A person’s capacities and inca-
   pacities, as opposed to other elements of personal status
   . 4. A person’s legal condition insofar
   as it is imposed by the law without the person’s consent,
   as opposed to a condition that the person has acquired by
   agreement .”

Similarly, The American Heritage Dictionary of the English
Language 1701 (5th ed 2011) defines “status,” among other
things, as “Position relative to that of others; standing” and
“The legal character or condition of a person or thing.”
	         As for “abscond,” we agree with the parties that
Robbins, in which we addressed the ordinary meaning of
the verb in the 2007 version of ORAP 8.05(3), informs what
it means to be on “abscond status.” As noted, the 2011 ver-
sion of the rule provided that, if a defendant with a pending
criminal appeal “escapes or absconds from custody or super-
vision,” then an appellate court had authority to dismiss the
appeal. In Robbins, the issue was whether the defendant
had “ ‘abscond[ed] from * * * supervision’ ” after missing a
single appointment with a probation officer. 345 Or at 33
(brackets in original). We examined dictionary definitions
of “abscond,” which focused on evasion and hiding, id., and
concluded that “ ‘abscond’ requires a showing of some kind
of conscious intent to evade or avoid legal process.” Id. at
34. That conclusion was buttressed by the court’s case law.
Id. at 34-37. We further stated that an appellate court may
infer the defendant’s intent “from the nature of the defen-
dant’s acts themselves.” Id. at 36.
	        In keeping with Robbins, defendant does not argue
that the addition of the word “status” in the 2015 version of
ORAP 8.05(3) refers to a legal status conferred by anybody
in particular, such as the board. Nor does the text of the
rule (or the available information about its adoption) indi-
cate that proof an appellant’s status requires a showing of
action taken against the defendant by the board, such as its
issuance of a warrant for the defendant’s arrest. Given the
common meaning of “status” and the meaning of “abscond,”
explicated in Robbins, we conclude that the term “abscond
status” in ORAP 8.05(3) refers to a defendant’s legal condi-
tion when that defendant is both engaging in evasive conduct
736	                                          State v. Lazarides

and exhibiting an intent to evade or avoid legal process,
including, as relevant to this case, post-prison supervision.

	        Conversely, as the parties agree, a defendant is not
on abscond status when that defendant has returned to cus-
tody or supervision—whether voluntarily or involuntarily.
The history of the 2014 ORAP Committee’s adoption of the
2015 version of the rule confirms that conclusion. As we
explain, that history demonstrates that the committee con-
cluded that the current version of ORAP 8.05(3) should give
effect to a narrow policy of dismissing a criminal appeal
of a defendant who has absconded or escaped because the
state is not in a position to enforce a judgment, rather than
because, through misconduct, the defendant has forfeited or
waived the right to appeal.

	        The background for the committee’s decision begins
in 2012, when we decided Moss, a case in which the state
had moved to dismiss an appeal in accordance with ORAP
8.05(3) (2011) because the defendant had not “surrendered”
but rather had been arrested. 352 Or at 47. This court con-
cluded that if, at the time the Court of Appeals decided the
motion to dismiss, it had been informed that the defendant
had voluntarily returned and therefore “surrendered,” then
that court had no authority to dismiss the appeal. Id. at
57-58. The majority of this court concluded that, under the
2011 version of ORAP 8.05(3), a defendant may waive a stat-
utory right to appeal and that is “what a criminal defendant
does when he or she absconds from the jurisdiction of the
courts once an appeal has been filed.” Id. at 58.

	       The dissent disagreed with the majority concerning
the meaning of “surrendered” as used in the 2011 rule. And,
in summing up, the dissent called on the Chief Justice and
the Chief Judge to amend the rule:
   “Where the defendant’s whereabouts are fully known to
   the court and the state, and the defendant figuratively is
   sitting in court awaiting the outcome of his or her appeal,
   there seems to me to be little or no justification to autho-
   rize dismissal of the appeal and, thus, to nullify the defen-
   dant’s statutory right to appeal. If Oregon’s rule now pur-
   ports to authorize an appellate court to dismiss an appeal
Cite as 358 Or 728 (2016)	737

   even though the defendant has submitted to the state’s
   authority and is in custody, then the rule undermines the
   statutory right of appeal. To remedy the problem identified
   above, the Chief Justice and the Chief Judge should amend
   ORAP 8.05(3) to focus the rule on whether the defendant
   has returned to custody following an escape, not on whether
   the defendant surrendered to the police purely voluntarily, or
   simply has been recaptured.”

Id. at 74-75 (Durham, J., dissenting) (emphasis added).
	        Within several months of the decision in Moss, the
Chief Justice and the Chief Judge issued an order tempo-
rarily adopting amendments to ORAP 8.05(3) (2011). The
2012 temporary order amended ORAP 8.05(3) to take out
references to the appellant’s “surrender.” First, the sentence
concerning an appellant’s failure to surrender as a condition
for dismissal of the appeal was amended: “If the appellant
has not surrendered at the time the motion is decided by the
court, the court may dismiss the appeal or judicial review”
was changed to “If the appellant is not in custody or under
supervision at the time the motion is decided by the court,
the court may dismiss the appeal or judicial review.” Second,
the order struck the last sentence: “If the court has not been
advised otherwise, the court may assume that the appellant
has not surrendered when the court considers and decides
the motion.” We do not have documentation of the intent of
the Chief Justice and Chief Judge in adopting the tempo-
rary amendment to ORAP 8.05(3), but the changes align
with Justice Durham’s call for an amendment that would
allow a criminal appeal to go forward based on whether the
appellant had returned and not on whether the appellant
had returned voluntarily. The order provided that the tem-
porary amendment would expire on December 31, 2014, if
not earlier adopted permanently.
	       The current version of the rule—which differs from
the temporary rule—was recommended by the 2014 ORAP
Committee after it addressed whether to adopt or modify
the temporary rule. The April 3, 2014, committee meeting
agenda stated the issue as “[w]hether to modify the per-
manent rule permitting the dismissal of appeals or other
proceedings brought by escaped or absconded criminal
738	                                          State v. Lazarides

defendants to eliminate ambiguity about whether the pris-
oner has ‘surrendered.’ ” As part of its agenda, the commit-
tee provided the following explanatory note:
  “Prior to the temporary amendment, the rule provided that
  the appellate court could dismiss criminal appeals (as well
  as other related matters involving criminal convictions and
  sentences) if the appellant was a criminal defendant who
  had escaped or absconded from custody or supervision and
  the defendant had not ‘surrendered’ before the court ruled.
  The term ‘surrendered’ could be ambiguous (if a defendant
  is arrested at gunpoint, has he surrendered?). It also raises
  questions about why the appellate courts are dismissing
  the matter (whether it is because the appellate court can-
  not enforce a judgment against a fleeing defendant, or
  whether the defendant’s escape waives the right to pursue
  an appeal). The temporary amendment removed the term
  ‘surrender’ and now allows dismissal if the escaped appel-
  lant ‘is not in custody or under supervision.’ ”

	       In addition, the agenda contained the text for the
permanent rule proposed by Ernest Lannet, then the Chief
Deputy Defender with the Office of Public Defense Services,
and Anna Joyce, then the Solicitor General. The agenda also
summarized the committee’s February meeting concerning
the rule, which explained a two-part rationale for the pro-
posed text of a permanent rule:
  	 “At the February 28 meeting, the committee generally
  supported the ‘narrow’ policy reason for the rule (the inabil-
  ity of the appellate court to enforce a judgment against a
  fleeing defendant). Concern was expressed, however, about
  the temporary rule’s use of the term ‘under supervision.’
  Solicitor General Joyce and Chief Deputy Defender Lannet
  conferred and suggested the revision shown.”

	       The committee adopted the proposed text, and,
in November 2014, the Chief Justice and the Chief Judge
issued an order adopting permanent amendments to the
Oregon Rules of Appellate Procedure, effective January 1,
2015, including the amendment establishing the current
form of ORAP 8.05(3). Thus, the history of the rule’s amend-
ment establishes that the current version of the rule was
intended to implement the “narrow” policy rationale for
Cite as 358 Or 728 (2016)	739

the rule—“the inability of the appellate court to enforce a
judgment against a fleeing defendant”—as opposed to the
broader “waiver of appeal” policy behind the 2011 version of
the rule.
	        That narrow policy rationale for dismissal of a
criminal appeal under ORAP 8.05(3) supports defendant’s
position that, when an appellate court decides the motion,
it is deciding the motion to dismiss, and the court reviews
the evidence before it at that time. Under that rationale,
whether a court should grant a motion to dismiss the appeal
because the defendant no longer is present and subject to
the justice system is time-specific, in a way that is far dif-
ferent than when a court considers whether the defendant
committed an act in the past that will be deemed a waiver
of the right to appeal, no matter whether he or she is then
in custody. When the defendant’s prior waiver of the appeal
right is the issue, the timing of the court’s determination of
the existence of such a waiver does not matter.
	        And, as a practical matter, that view of the proce-
dure to be followed under the rule encourages both the state
and the defendant to be diligent in their presentation of evi-
dence concerning the defendant’s status when the state files
a motion to dismiss a criminal appeal, and it discourages
the filing of motions to dismiss that are not factually well-
grounded. The statutory right to appeal is a significant one
for a criminal defendant, and an erroneous determination
of such a motion in the first instance can be more readily
corrected on a motion for reconsideration when the record
developed for the motion to dismiss is, effectively, closed.
	        We also note that, if the state has failed to meet
its burden of rebutting a defendant’s evidence that he has
returned to custody, the state is not barred from filing
another motion to dismiss if circumstances have changed
and the defendant is again on abscond status. The state
did not refile in this case. Thus, we hold that, under ORAP
8.05(3), an appellate court determines whether a criminal
defendant is on abscond status as of the date it decides the
motion and based on the evidence before it on that date.1
	1
     The state also argues that, if ORAP 8.05(3) did not permit the Court of
Appeals to consider new evidence of defendant’s status on February 25 when it
740	                                                    State v. Lazarides

	        In this case, the state failed to meet its burden
of proof. The state concedes, and appropriately so, that
on February 25, 2015, when the Appellate Commissioner
granted the state’s motion to dismiss defendant’s appeal,
the evidence of defendant’s abscond status was lacking. The
state provided evidence that defendant had earlier absconded
from supervision, but defendant established that he had
been arrested and was sanctioned, and the state provided
no evidence that on February 25, defendant was both engag-
ing in evasive conduct and exhibiting an intent to evade or
avoid supervision. Accordingly, the Court of Appeals erred,
both when it ordered the dismissal of defendant’s appeal and
when it failed to reinstate defendant’s appeal on reconsider-
ation, and the court must reinstate defendant’s appeal on
remand.
	       The decision of the Court of Appeals is reversed,
and the case is remanded to the Court of Appeals for further
proceedings.




considered and denied defendant’s motion for reconsideration, we should affirm
nevertheless because the Court of Appeals was exercising its inherent authority
to dismiss the appeal. We decline to address that argument because the state
raises it for the first time on review and the motion to dismiss was litigated—and
decided—based on ORAP 8.05(3).